Citation Nr: 0511318	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  04-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for idiopathic 
polyneuropathy, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for arthritis, to 
include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse  



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  His active duty service included service in 
the Republic of Vietnam from April 1968 to October 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.   

In November 2004, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is associated with the claims 
folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has idiopathic polyneuropathy 
and arthritis due to exposure to herbicides during service in 
Vietnam.  Additionally, he alleged during the hearing in 
November 2004 that his current disabilities might be due to a 
crush injury to his lower extremities sustained during 
service.  He stated, in this respect, that he was on a 
tugboat, when his leg slipped causing the leg to get pinned.  

During the hearing, the veteran testified that he received 
disability compensation from the Social Security 
Administration (SSA).  Documents reflecting the veteran's 
award, and the underlying medical records used to reach this 
determination are not associated with the veteran's claims 
folder.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to the claim.  
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Accordingly, upon remand, 
the RO should attempt to obtain these records, following the 
procedures set forth in 38 C.F.R. § 3.159(c) regarding 
requesting records from Federal facilities.  

The veteran is reminded that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in wartime service.  38 U.S.C.A. §§ 
1110.  A veteran who, during active service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e) (2004), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  

The specified diseases are:  chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.309(e) (2004).  

Accordingly, upon remand, the veteran should be afforded 
another opportunity to submit or identify pertinent evidence 
in support of his claims.  

As such, the claims are hereby REMANDED for the following 
development.  

1.  The RO should contact the veteran and 
afford him another opportunity to submit 
or identify evidence pertinent to the 
claims on appeal, to include any evidence 
of treatment for the disorders not 
already submitted to the RO.  The RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

2.  The RO should request that the Social 
Security Administration furnish copies of 
any Social Security disability award and 
all medical records relied upon in making 
any award.  In requesting these records, 
the RO should follow the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  All 
records and/or responses received should 
be associated with the veteran's claims 
folder.  

3.  After completion of the foregoing, 
the RO should readjudicate the veteran's 
claims for service connection for 
idiopathic polyneuropathy and arthritis 
in light of the evidence of record, to 
include any evidence added to the record 
since the October 2004 supplemental 
statement of the case.  If there is 
indication that an examination is needed 
to resolve outstanding matters, such 
study should be undertaken.  If the 
benefits sought are not granted, the 
claims folder should be returned to the 
Board for further appellate consideration 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



